Per Curiam.
We see no reason to doubt the correctness of the decision at Nisi Prius. It is immaterial who was the real owner of the goods. They were received by the defendants of the plaintiff, who had a lawful right to commission them to sell the? goods as his sub-agents. They must account to him, as their immediate principal, so that he may settle with Mead. Toland has a prior lien on the goods, for advances which he may have made ; and he has *26a right to compel the defendants to account to him. (Drinkwater v. Goodwin, Cowp, 251. 3 Johns. Ch. Rep. 573.)
Motion for a new trial denied.
Judgment for the plaintiff.